EXHIBIT 99.1 JOINT FILER INFORMATION Other Reporting Person(s) 1. ESL PARTNERS, L.P. Item Information Name: ESL Partners, L.P. Address: 1170 Kane Concourse, Suite 200, Bay Harbor, FL 33154 Designated Filer: Edward S. Lampert Date of Event Requiring Statement February 28, 2014 (Month/Day/Year): Issuer Name and Ticker or Trading Sears Holdings Corporation [SHLD] Symbol: Relationship of Reporting Person(s) 10% Owner to Issuer: If Amendment, Date Original Filed March 4, 2014 (Month/Day/Year): Individual or Joint/Group Filing: Form filed by More than One Reporting Person Signature: By: RBS Partners, L.P. Its: General Partner By: ESL Investments, Inc. Its: General Partner By: /s/ Edward S. Lampert Name: Edward S. Lampert Title: Chief Executive Officer Date: March 5, 2014 2. SPE I PARTNERS, LP Item Information Name: SPE I Partners, LP Address: 1170 Kane Concourse, Suite 200, Bay Harbor, FL 33154 Designated Filer: Edward S. Lampert Date of Event Requiring Statement February 28, 2014 (Month/Day/Year): Issuer Name and Ticker or Trading Sears Holdings Corporation [SHLD] Symbol: Relationship of Reporting Person(s) 10% Owner to Issuer: If Amendment, Date Original Filed March 4, 2014 (Month/Day/Year): Individual or Joint/Group Filing: Form filed by More than One Reporting Person Signature: By: RBS Partners, L.P. Its: General Partner By: ESL Investments, Inc. Its: General Partner By: /s/ Edward S. Lampert Name: Edward S. Lampert Title: Chief Executive Officer Date: March 5, 2014 3. SPE MASTER I, LP Item Information Name: SPE Master I, LP Address: 1170 Kane Concourse, Suite 200, Bay Harbor, FL 33154 Designated Filer: Edward S. Lampert Date of Event Requiring Statement February 28, 2014 (Month/Day/Year): Issuer Name and Ticker or Trading Sears Holdings Corporation [SHLD] Symbol: Relationship of Reporting Person(s) 10% Owner to Issuer: If Amendment, Date Original Filed March 4, 2014 (Month/Day/Year): Individual or Joint/Group Filing: Form filed by More than One Reporting Person Signature: By: RBS Partners, L.P. Its: General Partner By: ESL Investments, Inc. Its: General Partner By: /s/ Edward S. Lampert Name: Edward S. Lampert Title: Chief Executive Officer Date: March 5, 2014 4. RBS PARTNERS, L.P. Item Information Name: RBS Partners, L.P. Address: 1170 Kane Concourse, Suite 200, Bay Harbor, FL 33154 Designated Filer: Edward S. Lampert Date of Event Requiring Statement February 28, 2014 (Month/Day/Year): Issuer Name and Ticker or Trading Sears Holdings Corporation [SHLD] Symbol: Relationship of Reporting Person(s) 10% Owner to Issuer: If Amendment, Date Original Filed March 4, 2014 (Month/Day/Year): Individual or Joint/Group Filing: Form filed by More than One Reporting Person Signature: By: ESL Investments, Inc. Its: General Partner By: /s/ Edward S. Lampert Name: Edward S. Lampert Title: Chief Executive Officer Date: March 5, 2014 5. ESL INSTITUTIONAL PARTNERS, L.P. Item Information Name: ESL Institutional Partners, L.P. Address: 1170 Kane Concourse, Suite 200, Bay Harbor, FL 33154 Designated Filer: Edward S. Lampert Date of Event Requiring Statement February 28, 2014 (Month/Day/Year): Issuer Name and Ticker or Trading Sears Holdings Corporation [SHLD] Symbol: Relationship of Reporting Person(s) 10% Owner to Issuer: If Amendment, Date Original Filed March 4, 2014 (Month/Day/Year): Individual or Joint/Group Filing: Form filed by More than One Reporting Person Signature: By: RBS Investment Management, L.L.C. Its: General Partner By: ESL Investments, Inc. Its: Manager By: /s/ Edward S. Lampert Name: Edward S. Lampert Title: Chief Executive Officer Date: March 5, 2014 6. RBS INVESTMENT MANAGEMENT, L.L.C. Item Information Name: RBS Investment Management, L.L.C. Address: 1170 Kane Concourse, Suite 200, Bay Harbor, FL 33154 Designated Filer: Edward S. Lampert Date of Event Requiring Statement February 28, 2014 (Month/Day/Year): Issuer Name and Ticker or Trading Sears Holdings Corporation [SHLD] Symbol: Relationship of Reporting Person(s) 10% Owner to Issuer: If Amendment, Date Original Filed March 4, 2014 (Month/Day/Year): Individual or Joint/Group Filing: Form filed by More than One Reporting Person Signature: By: ESL Investments, Inc. Its: Manager By: /s/ Edward S. Lampert Name: Edward S. Lampert Title: Chief Executive Officer Date: March 5, 2014 7. CRK PARTNERS, LLC Item Information Name: CRK Partners, LLC Address: 1170 Kane Concourse, Suite 200, Bay Harbor, FL 33154 Designated Filer: Edward S. Lampert Date of Event Requiring Statement February 28, 2014 (Month/Day/Year): Issuer Name and Ticker or Trading Sears Holdings Corporation [SHLD] Symbol: Relationship of Reporting Person(s) 10% Owner to Issuer: If Amendment, Date Original Filed March 4, 2014 (Month/Day/Year): Individual or Joint/Group Filing: Form filed by More than One Reporting Person Signature: By: ESL Investments, Inc. Its: Sole Member By: /s/ Edward S. Lampert Name: Edward S. Lampert Title: Chief Executive Officer Date: March 5, 2014 8. ESL INVESTMENTS, INC. Item Information Name: ESL Investments, Inc. Address: 1170 Kane Concourse, Suite 200, Bay Harbor, FL 33154 Designated Filer: Edward S. Lampert Date of Event Requiring Statement February 28, 2014 (Month/Day/Year): Issuer Name and Ticker or Trading Sears Holdings Corporation [SHLD] Symbol: Relationship of Reporting Person(s) 10% Owner to Issuer: If Amendment, Date Original Filed March 4, 2014 (Month/Day/Year): Individual or Joint/Group Filing: Form filed by More than One Reporting Person Signature: By: /s/ Edward S. Lampert Name: Edward S. Lampert Title: Chief Executive Officer Date: March 5, 2014
